Non-Responsive
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 3/21/22 appears to amend all claims away from the elected invention and species (see restriction dated 4/14/21, and the election by the applicant of Group I (claims 58-74) and species 2 - Fig. 2 in the reply dated 8/13/21).  Note that presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and therefore the claims have not been entered.  The remaining amended claims are not readable on the elected invention and species because the elected invention and elected species does not combine the C3 hydrocarbon stream with the C2-C2 hydrocarbon stream as amended in claim 58.  This is a feature of species 1.  Instead, the elected species and invention (Species 2 - Fig. 2) recovers the C3 hydrocarbon stream (228) and sends it to a sweetening process (see 296 fig. 2).  Further, new claim 113 requires operational parameters of Species 3, see spec. para. 28 and new claim 121 requires operational parameters of Species 3, see spec. para. 28.  The elected species described by Fig. 2 is not limited to these operational parameters.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
June 13, 2022